PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/898,307
Filing Date: 5 Oct 2010
Appellant(s): Borenstein et al.



__________________
William A. Loginov
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/19/21 appealing from the Office action mailed 12/11/19.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/11/19 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(1) Grounds of Rejection to be Reviewed on Appeal

The following ground(s) of rejection are applicable to the appealed claims.

The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, -686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-5, 7, 9, 11-13, 36-39, 42-45 and 47-54 and 57-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of US 9,121,847 (resulting from US Application No. 12/936,954), in view of Chung et al., Cell migration into scaffolds under co-culture conditions in a microfluidic platform, October 2008, Royal Society of Chemistry, 9; pp. 269-275 (hereinafter “Chung”), and US 20120128548 (hereinafter “West”), and further in view of US 20100021910 (hereinafter “Cao”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of US 9,121,847 recite a microfluidic device comprising a thermoplastic polymer structure defining therein first and second microchannels and a three-dimensional scaffold laterally separating and fluidically coupling the first and second microchannels (see claims 1-2 of US 9,121,847). However the claims of Us 9,121,847 do not recite that the scaffold is located within a chamber, nor that the microchannel(s) include an array of microposts disposed on a channel surface.
The PDMS device and glass coverslide are bonded together to form a closed microfluidic channel (p. 270, right column, first paragraph.)
Chung also teaches on page 270 that collagen coating solution was introduced to the channels to facilitate cell adhesion. The device was then aspirated, washed, and dried to render the hydrophilic channel surface hydrophobic. The hydrophilicity was made by plasma treatment for bonding. It should be rendered hydrophobic to confine the filled gel within the specified region. Posts in the gel region are also designed to help confine the scaffold material by surface tension. Scaffold material was then introduced to the gel regions to form a gel scaffold. Page 270, right column, second and third paragraphs.
Thus, Chung discloses a microfluidic device comprising a polymer structure defining therein first and second microchannels (p. 271, fig. 1) and a chamber laterally separating and fluidically coupling the first and second microchannels (p. 271, fig. 1); and a three-dimensional scaffold contained in the chamber (p. 271, fig. 1, p. 270, col. 1); and posts in the gel region to confine the scaffold material (page 270). While the conflicting claims of US 9,121,847 recite that the scaffold fluidically couples the first and second microchannels but do not specify that the scaffold is disposed in a chamber, it would have been obvious to one of ordinary skills in the art that a chamber can conveniently contain the scaffold for coupling the first and second microchannels, and such is also disclosed by Chung (fig 1 and 2).
Also, the claims of US 9,121,847 do not recite a thermoplastic polymer sheet bonded to the thermoplastic polymer structure.

More specifically, West discloses microfluidic devices, comprising: a microfluidic feature impressed in the surface of a thermoplastic substrate, the microfluidic feature being characterized as having a characteristic dimension of less than about 100 micrometers; a sample loading inlet capable of being in fluid communication with the microfluidic feature, the sample loading inlet and microfluidic feature capable of fluid communication with one another; and a cover member, the microfluidic feature being enclosed at least in part by the cover member, by the polymeric substrate, or by both. Paragraph 0011.
The invention also provides kits for analyzing an analyte-containing sample, comprising a thermoplastic microfluidic device comprising at least one microfluidic feature impressed into the thermoplastic microfluidic device, the microfluidic feature being characterized as having a dimension of less than about 100 micrometers, the microfluidic device comprising a sample inlet in fluidic communication with an analysis region, the analysis region comprising at least one probe residing within the microfluidic feature, the probe being capable of specifically binding to an analyte; and a supply of buffer. Paragraph 0013.
Suitable microfluidic features include at least one surface, and are suitably characterized as having at least one characteristic dimension of less than about 100 micrometers.  A non-limiting example of such a feature would be a channel formed in the surface of the thermoplastic workpiece, where the channel has a depth of about 50 micrometers.  Other features include, inter alia, posts, divots, and the like, and are discussed in additional detail elsewhere herein. Paragraph 0038.
The thermoplastic workpiece can suitably include a cyclic molecule or even a bridged cyclic molecule.  Especially suitable thermoplastics are TOPAS.TM.  COC 5013 and COC 6013, cyclic olefin resins (www.topas.com, Frankfurt, Germany and Florence, Ky., USA) that include bridged, norbornene-type repeat units or "mers." Paragraph 0044.
Suitable thermoplastic workpieces are essentially non-reactive or minimally-reactive to biological chemistries and biological molecules.  Such thermoplastics are typically inert to biochemicals; and are suitably non-toxic to cell samples and also, where necessary, inert to blood, saliva, buffers, and other media typically used to suspend or transport cells and other biological material. Paragraph 0045.
Microfluidic features suitably formed by the inventive method in the surface of the workpiece include at least one dimension of less than about 100 micrometers.  Suitable features include trenches, channels, grooves, depressions, pits, ramps, mixing zones, splitters, posts, obstacles, nubbins, conduits, reservoirs, or any combination thereof. Paragraph 0051.
Thermoplastics suitable for use in the thermoplastic substrates, opposing thermoplastic members, or both, are described elsewhere herein.  The opposing thermoplastic member and the thermoplastic substrate can have the same composition, or, in some embodiments, can have different compositions, and the methods suitably bond dissimilar materials when specified by the user.  The opposing thermoplastic member can be a lid, a cap, a cover, a conduit, a channel, or any combination thereof. Paragraph 0065.
The cover lid and thermoplastic substrate is bonded together. Paragraph 0077.
In certain embodiments, the bottom surface of a microfluidic feature is essentially flat, and the walls of the feature are essentially vertical, as illustrated by the flat-bottomed channel shown in FIG. 6.  In other embodiments, the surfaces or walls of a given microfluidic feature can be ridged, pitted, dimpled, or otherwise roughened so as to enhance fluid mixing as a fluid is transported across or through the feature.  In still other embodiments, a feature can include posts, pillars, pits, or other obstacles capable of disrupting fluid flow across the feature so as to enhance fluid mixing within or proximate to the microfluidic feature. Paragraph 0086.
bonded to at least a portion of the polymeric substrate.  Suitable methods for bonding cover members to substrates are described elsewhere herein. Paragraph 0094.
 The polymeric substrate, the cover member, or both, typically include a thermoplastic that is transparent to at least a portion of the visible light spectrum, although some embodiments include thermoplastics that are transparent to other forms of radiation.  As an example, a device might include a thermoplastic that is transparent to radioactivity but not to visible light so as to protect any biological species or biochemicals residing within the device that are themselves susceptible to damage if exposed to visible light.  Suitable thermoplastics are described elsewhere herein; TOPAS.TM.  resin is considered especially suitable.  The polymeric substrate and the cover member can be made of the same thermoplastic or different thermoplastics. Paragraph 0095.
Typically, at least a portion of the thermoplastic microfluidic device is transparent to light or to at least a portion of the visible light spectrum. The polymeric microfluidic devices are typically constructed of thermoplastics having characteristics described elsewhere herein. Paragraph 0109.
In making the device, the polymer microfluidic chip is placed in a robotic spotting device, which in turn deposits probes into the microfluidic channels.  The polymer chip is then placed for a period of time, such as 12-14 hours, in a humid chamber to allow for maximum binding of the probe molecule to the functionalized surface of the polymer chip. Paragraph 0127.
After being spotted with several thousand probes, the polymer microfluidic chips are then sealed using a second layer of the COC polymer.  This second layer is a film having a thickness less than 100 microns.  Infrared-directed assembly then conducted, placing the two parts into contact with one another under a pressure between two transparent compression plates.  The plates apply a pressure of approximately 300 psi. Paragraph 0128.

[See also provisional application 60/955,649, from which the above disclosure in US 20120128548 claims priority. See for example paragraph 0048, 0059, 0062, 0089, 0090, 0092 in that provisional application.]
Regarding claims 1, 48 and 65, it would have been obvious to one skilled in the art to utilize a thermoplastic material, such as cyclic olefin copolymer, to form the device of US 9,121,847 as modified by Chung’s, as an alternative to the PDMS structure defining the microchannels and as an alternative to the glass cover of Chung since West discloses thermoplastic materials such as cyclic olefin copolymers for forming the substrate and cover of a microfluidic device. 
Moreover the skilled artisan would have had reasonable expectation of success, since West discloses using thermoplastics that are essentially non-reactive or minimally-reactive to biological chemistries and biological molecules and are non-toxic to cells (paragraph 0045.) West also discloses a sheet (cover) that is 100 micrometer in thickness (para. 0128), thus disclosing similar features as the device of US 9,121, 847 and Chung.
Also, regarding claims 1 and 50-52, West does not disclose that the thermoplastic polymer substrate or sheet provides transmission in the visible range of at least 70%, 90% or 95%. However West does disclose that the cover [sheet] is transparent to visible light (para. 0095). While the exactly transmission rate is not mentioned, the skilled artisan would have recognized that the rate of transmission of visible light through a material depends on the material and the thickness of the material. Achieving a workable or optimum range in transmission of visible light would have required 
Also, regarding claims 1 and 48, as to the limitation regarding a first array of microposts disposed on a channel surface, Chung discloses that the surface modification comprises microposts disposed on the at least one surface of the chamber (p. 270, right column, second paragraph; p. 272, fig. 2). Examiner notes West suggests that posts (such as the microposts of Chung) may be formed from thermoplastic. In such modification, the microposts of Chung, which are configured to retain a three-dimensional gel matrix, would be formed from thermoplastic. 
Moreover, Cao further supports that posts can be formed from thermoplastic polymer for retaining material.
Specifically, Cao discloses an array of micron sized pillars in a channel of a microfluidic device to form a filter, wherein the filter is made of a thermoplastic polymer (see paragraphs 0026, 0027, 0030, 0083, 0090 and 0091). Therefore it would have been obvious to one of ordinary skills in the art to provide the Chung microposts using a thermoplastic polymer since Cao teaches that an array of pillars having a thickness in the micron scale (equivalent to microposts) can be provided using a thermoplastic polymer.
More specifically, Cao discloses the following.
“In some embodiments, the cross-flow filtration region comprises a microfluidic separation channel in fluid communication with the cell lysis region and configured to receive the intact nuclei and the other components of the patient sample from the cell lysis region.  The filter is constructed in the microfluidic channel.  The cross-flow filtration region also comprises a cross-flow buffer port configured to permit the cross-flow buffer to flow across the microfluidic separation channel and through the filter.  The cross-flow buffer, as it flows across the separation channel, facilitates removal of 
 “In some embodiments, the flow of one of the lysed patient sample and the cross-flow buffer is driven by a pressure differential and the flow of the other of the lysed patient sample and cross-flow buffer is driven by an electrophoretic voltage potential.  In one embodiment,the pore size of the filter is between approximately 2 .mu.m to 10 .mu.m.  In another embodiment, the pore size of the filter is approximately 5 .mu.m.  In one embodiment, the filter is a membrane.  In another embodiment, the filter is an array of pillars that forms as size exclusion barrier. Paragraph 0027 (emphasis added).
“In some embodiments the microfluidic device further comprises a nuclei concentration region in which the intact nuclei from the cross-flow filtration region are concentrated.  In one embodiment, the nuclei concentration region comprises a concentration channel having a sample input section, a sample outlet section and a wall portion configured to prevent intact nuclei from flowing through said wall portion and to allow the other contents of the patient sample to flow through said wall portion.  In one embodiment, the wall portion is a filter.  In another embodiment, the filter comprises a set of pillars placed along the concentration channel.” Paragraph 0030 (emphasis added).
“Mixing region 208 is configured to permit a sample from well 204 and lysis buffer from well 202 to mix.  Mixing region 208, which m[a]y simply be a small channel, is connected in fluid communication with a filter 210 (e.g., a permeable membrane or other filter) disposed in chip 201 via a microfluidic channel 209 formed in chip 201.  In some embodiments, filter 210 is made of any combination of one or more of the following: silicon, glass, polymers, polyester, polycarbonate, and nitrocellulose.  Filter 210 may have a round shape, rectangular shape, or other shape.  In some embodiments, filter 210 comprises a number of pores and the pore sizes may range from 500 nanometers (nm) to 10 micrometers (um).  For example, in some embodiments, the pore sizes range from approximately 0.5 
“…As shown in FIG. 4, channels 205, 206 and 217 are formed in the second layer 411 of device 200. Paragraph 0090 (emphasis added).
 “FIG. 7 illustrates a top view of second layer 411.  As shown in FIG. 7, formed in second layer 411 are a mixing region 208, channel 209, through holes 413, 414 and 415, and closed bottom wells 416, 417, and 418…In one non-limiting embodiment, the second layer 411 of device 200 may comprise a 150 micrometer thick cyclic olefin copolymer (COC) film.  Other thicknesses and materials also may be used for this layer in additional embodiments. Paragraph 0091 (emphasis added).
  “…In some embodiments, filter 210 may be made of any combination of one or more of silicon, glass, polymers, polyester,polycarbonate, and nitrocellulose, as described above.  In one non-limiting embodiment, filter 210 is approximately 9 mm by 9 mm and has a thickness of approximately 10 .mu.m.  The filter may have other thicknesses and dimension in additional embodiments. Paragraph 0094 (emphasis added).
Thus, regarding claims 1 and 48, Cao discloses a filter, such as an array of pillars [which are equivalent to microposts] in a channel of a microfluidic device, wherein the filter is made of a thermoplastic polymer (polycarbonate). Therefore it would have been obvious to one of ordinary skills in the art to provide the Chung microposts using a thermoplastic polymer since Cao teaches that an array of pillars having a thickness in the micron scale (equivalent to microposts) can be provided using a thermoplastic polymer. Changing the dimensions and spacing to retain material of a different size, i.e., gel matrix, requires only routine skills in the art.
Also, regarding claims 48 and 62, providing the posts such that they are disposed on an upper channel surface and a lower channel surface would have been predictable, and therefore obvious, to one of ordinary skills in the art to achieve the function of the posts disclosed by Chung in confining the 
As to claim 2, Chung discloses that portions of the first and second microchannels on opposite sides of the chamber are substantially parallel, and thus provides the suggestion for modification in design to achieve the same purpose for cell culturing and cell based assays.
As to claim 3, Chung discloses that the first and second microchannels have respective first and second inlets (p. 271, fig. 1f).
As to claim 4, Chung discloses that the first and second microchannels have respective first and second outlets (p. 271, fig. 1f).
As to claim 5, while Chung discloses different channels having their own outlets [i.e., channel downstream] (see figures 1 and 2), merging the first and second channels into a common channel portion having an outlet would have been obvious since it provides an alternative configuration that performs essentially the same tasks disclosed by Chung.
As to claim 7, the conflicting claims recite that the gel matrix comprises at least one of collagen, fibronectin, hyaluronan, a hydrogel, a peptide gel, or gel-like proteins secreted by animal cells (claim 12).
As to claim 9, the conflicting claims recite that the chamber features a surface modification to at least one of an upper and a lower surface thereof for holding the scaffold in place (see posts in claim 1 of US 9,121,847).

As to claim 36, the thermoplastic, e.g. cyclic olefin copolymer, disclosed by West is inherently biodegradable.
As to claims 37 and 39, Chung discloses chemically treated regions such as channels treated with gel regions and collagen coating solutions (p. 270, col. 2). 
As to claim 38, Chung discloses that the channels are treated to be more hydrophobic than the chamber to confine the filled gel within the specified region in the chamber (p. 270, col. 2, p. 271, fig. 1). 
As to claim 42, see West in paragraph 0128.
As to claim 43, West discloses cyclic olefin copolymer which inherently has the claimed property.
As to claim 44, West discloses using thermoplastic such as cyclic olefin copolymer to form the substrate and/or cover, in which the substrate forms channels (para. 0065).
As to claim 45, see Chung in figures 1 and 2 disclosing two scaffold channel [and chamber].
As to claim 47, West discloses that the thermoplastic substrate and cover are transparent (para. 0095), and thus they are adapted to allow imaging of cells or fluid constituents
As to claim 49, see paragraph 0095 of West.
As to the first claim 53, see paragraph 0128 of West.
As to the 54, see paragraph 0044 of West.
As to claim 57, given that the thermoplastic substrate and cover are transparent (para. 0095), they are also adapted to allow imaging of cells or fluid constituents.

As to claim 59, the West device is configured to [having the capability] to provide cell migration, proliferation, differentiation studies, or the analysis of biophysical and biochemical factor influence on cell function since the West device is capable of containing cells (see for example paragraph 0045 disclosing that the thermoplastic workpieces are non-toxic to cell samples) and capable of performing analyses (paragraph 0013). While West discloses using temperature and pressure for cell lysis, the invention is not limited to such embodiments. In other words, West does not disclose that the cell lysis features must be provided. In any case, a step of increasing temperature and pressure must be provided in order for cell lysis to occur. The device itself is otherwise capable of performing the cell analyses as recited.
As to claims 6 Changing the dimensions and spacing to retain material of a different size, i.e, gel matrix, requires only routine skills in the art.
As to claims 60 and 63, as mentioned above regarding claims 1 and 48, Chung discloses that the surface modification comprises microposts disposed on the at least one surface of the chamber (p. 270, right column, second paragraph; p. 272, fig. 2). Moreover, Cao discloses an array of micron sized pillars in a channel of a microfluidic device to form a filter, wherein the filter is made of a thermoplastic polymer. Therefore it would have been obvious to one of ordinary skills in the art to provide the Chung microposts using a thermoplastic polymer since Cao teaches that an array of pillars can be provided using a thermoplastic polymer. However Cao teaches that the pillars are in the micron range, and is silent as to whether the pillars can be in the submicron range (or diameter).

“The term "microfluidic" as used herein describes an object, feature, device, and the like having at least one characteristic dimension in the range of from about 0.1 micrometers to about 100 micrometers and also being capable of accommodating one or more moving fluid molecules.  As an example, a microfluidic feature would include a channel having a width of about 50 microns, the channel being used to carry a fluid from one location on a device to another.” Paragraph 0030 (emphasis added).
 “The term "microstructured" as used herein means having at least one characteristic dimension in the range of from about 0.1 micrometers to about 100 micrometers. Paragraph 0031.
“Also disclosed are methods for fabricating a bonded microfluidic structure, comprising applying, proximate to a structural feature of a thermoplastic substrate, a radiation-absorbing compound capable of converting radiation to heat, the structural feature comprising at least one characteristic dimension in the range of from about 0.5 micrometers to about 100 micrometers; contacting an opposing thermoplastic member to the absorbing compound, a region of the thermoplastic substrate proximate to the radiation-absorbing compound, or to both; and irradiating at least a portion of the radiation-absorbing compound to give rise to one or more heated portions of the thermoplastic substrate, the heated portions of the substrate being capable of adhering to at least a portion of the opposing thermoplastic member, and bonding the thermoplastic substrate and opposing thermoplastic member to give rise to a sealably bonded structure comprising one or more microfluidic elements.” Paragraph 0009 (emphasis added).
“The thermoplastic workpiece suitably shrinks by less than about 1% by volume upon cooling to below its liquidus temperature, or by less than about 0.7% by volume upon cooling to below its liquidus temperature, or even shrinks in the range of from about 0.4% by volume to about 0.7% by volume upon 
Therefore providing the Chung microposts using thermoplastic material, as taught by Cao, in the sub-micron range falls within a workable range because West discloses that microstructures made from thermoplastics can be made in the sub-micron range [which Examiner interprets to mean before 1 micron].
As to claims 61 and 64, given that Chung teaches cell migration into scaffolds under co-culture conditions in a microfluidic platform, it is understood that the Chung microposts (modified by Cao to be thermoplastic) remain outside of cell-migration area to prevent interference with cell migration.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 9, 11-13, 36-39, 42-45 and 47-54 and 57-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al., Cell migration into scaffolds under co-culture conditions .
Chung discloses a microfluidic device to study cellular responses in 3D microenvironments. The device contain three independent flow channels with each channel separated by a 3D collagen scaffold filled through other microchanels. Endoehlial cells can be grown in the center flow channel and a stimulus applied to one of the outside flow channels (p. 270, left column at bottom). The microfluidic system is made of PDMS (poly-dimethylsiloxane). The PDMS device and glass coverslide are bonded together to form a closed microfluidic channel (p. 270, right column, first paragraph.)
Chung also teaches on page 270 that collagen coating solution was introduced to the channels to facilitate cell adhesion. The device was then aspirated, washed, and dried to render the hydrophilic channel surface hydrophobic. The hydrophilicity was made by plasma treatment for bonding. It should be rendered hydrophobic to confine the filled gel within the specified region. Posts in the gel region are also designed to help confine the scaffold material by surface tension. Scaffold material was then introduced to the gel regions to form a gel scaffold. Page 270, right column, second and third paragraphs.
 With respect to claims 1, 48 and 65, Chung discloses a microfluidic device comprising a polymer structure defining therein first and second microchannels  and a chamber laterally separating and fluidically coupling the first and second microchannels (page 272, first full paragraph, and figures 1 and 2) and a three-dimensional scaffold contained in the chamber (p. 270, right column, third para., disclosing gel scaffold; and p. 271, fig. 1, p. 270, col. 1); and posts in the gel region to confine the scaffold material. 
However, Chung discloses that the polymer structure defining the microchannels is constructed from polydimethyl siloxane (PDMS), which is not a thermoplastic.

More specifically, West discloses microfluidic devices, comprising: a microfluidic feature impressed in the surface of a thermoplastic substrate, the microfluidic feature being characterized as having a characteristic dimension of less than about 100 micrometers; a sample loading inlet capable of being in fluid communication with the microfluidic feature, the sample loading inlet and microfluidic feature capable of fluid communication with one another; and a cover member, the microfluidic feature being enclosed at least in part by the cover member, by the polymeric substrate, or by both. Paragraph 0011.
The invention also provides kits for analyzing an analyte-containing sample, comprising a thermoplastic microfluidic device comprising at least one microfluidic feature impressed into the thermoplastic microfluidic device, the microfluidic feature being characterized as having a dimension of less than about 100 micrometers, the microfluidic device comprising a sample inlet in fluidic communication with an analysis region, the analysis region comprising at least one probe residing within the microfluidic feature, the probe being capable of specifically binding to an analyte; and a supply of buffer. Paragraph 0013.
Suitable microfluidic features include at least one surface, and are suitably characterized as having at least one characteristic dimension of less than about 100 micrometers.  A non-limiting example of such a feature would be a channel formed in the surface of the thermoplastic workpiece, where the channel has a depth of about 50 micrometers.  Other features include, inter alia, posts, divots, and the like, and are discussed in additional detail elsewhere herein. Paragraph 0038.
The thermoplastic workpiece can suitably include a cyclic molecule or even a bridged cyclic molecule.  Especially suitable thermoplastics are TOPAS.TM.  COC 5013 and COC 6013, cyclic olefin resins (www.topas.com, Frankfurt, Germany and Florence, Ky., USA) that include bridged, norbornene-type repeat units or "mers." Paragraph 0044.
Suitable thermoplastic workpieces are essentially non-reactive or minimally-reactive to biological chemistries and biological molecules.  Such thermoplastics are typically inert to biochemicals; and are suitably non-toxic to cell samples and also, where necessary, inert to blood, saliva, buffers, and other media typically used to suspend or transport cells and other biological material. Paragraph 0045.
Microfluidic features suitably formed by the inventive method in the surface of the workpiece include at least one dimension of less than about 100 micrometers.  Suitable features include trenches, channels, grooves, depressions, pits, ramps, mixing zones, splitters, posts, obstacles, nubbins, conduits, reservoirs, or any combination thereof. Paragraph 0051.
Thermoplastics suitable for use in the thermoplastic substrates, opposing thermoplastic members, or both, are described elsewhere herein.  The opposing thermoplastic member and the thermoplastic substrate can have the same composition, or, in some embodiments, can have different compositions, and the methods suitably bond dissimilar materials when specified by the user.  The opposing thermoplastic member can be a lid, a cap, a cover, a conduit, a channel, or any combination thereof. Paragraph 0065.
The cover lid and thermoplastic substrate is bonded together. Paragraph 0077.
In certain embodiments, the bottom surface of a microfluidic feature is essentially flat, and the walls of the feature are essentially vertical, as illustrated by the flat-bottomed channel shown in FIG. 6.  In other embodiments, the surfaces or walls of a given microfluidic feature can be ridged, pitted, dimpled, or otherwise roughened so as to enhance fluid mixing as a fluid is transported across or through the feature.  In still other embodiments, a feature can include posts, pillars, pits, or other obstacles capable of disrupting fluid flow across the feature so as to enhance fluid mixing within or proximate to the microfluidic feature. Paragraph 0086.
bonded to at least a portion of the polymeric substrate.  Suitable methods for bonding cover members to substrates are described elsewhere herein. Paragraph 0094.
 The polymeric substrate, the cover member, or both, typically include a thermoplastic that is transparent to at least a portion of the visible light spectrum, although some embodiments include thermoplastics that are transparent to other forms of radiation.  As an example, a device might include a thermoplastic that is transparent to radioactivity but not to visible light so as to protect any biological species or biochemicals residing within the device that are themselves susceptible to damage if exposed to visible light.  Suitable thermoplastics are described elsewhere herein; TOPAS.TM.  resin is considered especially suitable.  The polymeric substrate and the cover member can be made of the same thermoplastic or different thermoplastics. Paragraph 0095.
Typically, at least a portion of the thermoplastic microfluidic device is transparent to light or to at least a portion of the visible light spectrum. The polymeric microfluidic devices are typically constructed of thermoplastics having characteristics described elsewhere herein. Paragraph 0109.
In making the device, the polymer microfluidic chip is placed in a robotic spotting device, which in turn deposits probes into the microfluidic channels.  The polymer chip is then placed for a period of time, such as 12-14 hours, in a humid chamber to allow for maximum binding of the probe molecule to the functionalized surface of the polymer chip. Paragraph 0127.
 After being spotted with several thousand probes, the polymer microfluidic chips are then sealed using a second layer of the COC polymer.  This second layer is a film having a thickness less than 100 microns.  Infrared-directed assembly then conducted, placing the two parts into contact with one another under a pressure between two transparent compression plates.  The plates apply a pressure of approximately 300 psi. Paragraph 0128.

It would have been obvious to one skilled in the art to utilize a thermoplastic material, such as cyclic olefin copolymer, to form Chung’s microfluidic device for studying cellular response, as an alternative to the PDMS structure defining the microchannels and as an alternative to the glass cover of Chung since West discloses thermoplastic materials such as cyclic olefin copolymers for forming the substrate and cover of a microfluidic device. 
Moreover the skilled artisan would have had reasonable expectation of success, since West discloses using thermoplastics that are essentially non-reactive or minimally-reactive to biological chemistries and biological molecules and are non-toxic to cells (paragraph 0045.) West also discloses a sheet (cover) that is 100 micrometer in thickness (para. 0128), thus disclosing similar features as Chung.
Also, regarding claims 1 and 48, as to the limitation regarding a first array of microposts disposed on a channel surface, Chung discloses that the surface modification comprises microposts disposed on the at least one surface of the chamber (p. 270, right column, second paragraph; p. 272, fig. 2). Examiner notes West suggests that posts (such as the microposts of Chung) may be formed from thermoplastic. In such modification, the microposts of Chung, which are configured to retain a three-dimensional gel matrix, would be formed from thermoplastic. 
Moreover, Cao further supports that posts can be formed from thermoplastic polymer for retaining material [see discussion of Cao below]. Cao discloses an array of micron sized pillars in a channel of a microfluidic device to form a filter, wherein the filter is made of a thermoplastic polymer. Therefore it would have been obvious to one of ordinary skills in the art to provide the Chung 
More specifically, Cao discloses the following.
“In some embodiments, the cross-flow filtration region comprises a microfluidic separation channel in fluid communication with the cell lysis region and configured to receive the intact nuclei and the other components of the patient sample from the cell lysis region.  The filter is constructed in the microfluidic channel.  The cross-flow filtration region also comprises a cross-flow buffer port configured to permit the cross-flow buffer to flow across the microfluidic separation channel and through the filter.  The cross-flow buffer, as it flows across the separation channel, facilitates removal of the other contents of the patient sample from the separation channel through the filter.  The intact nuclei flow through the separation channel. Paragraph 0026 (emphasis added).
 “In some embodiments, the flow of one of the lysed patient sample and the cross-flow buffer is driven by a pressure differential and the flow of the other of the lysed patient sample and cross-flow buffer is driven by an electrophoretic voltage potential.  In one embodiment,the pore size of the filter is between approximately 2 .mu.m to 10 .mu.m.  In another embodiment, the pore size of the filter is approximately 5 .mu.m.  In one embodiment, the filter is a membrane.  In another embodiment, the filter is an array of pillars that forms as size exclusion barrier. Paragraph 0027 (emphasis added).
“In some embodiments the microfluidic device further comprises a nuclei concentration region in which the intact nuclei from the cross-flow filtration region are concentrated.  In one embodiment, the nuclei concentration region comprises a concentration channel having a sample input section, a sample outlet section and a wall portion configured to prevent intact nuclei from flowing through said wall portion and to allow the other contents of the patient sample to flow through said wall portion.  In one embodiment, the wall portion is a filter.  In another embodiment, the filter comprises a set of pillars placed along the concentration channel. Paragraph 0030 (emphasis added).
filter 210 (e.g., a permeable membrane or other filter) disposed in chip 201 via a microfluidic channel 209 formed in chip 201.  In some embodiments, filter 210 is made of any combination of one or more of the following: silicon, glass, polymers, polyester, polycarbonate, and nitrocellulose.  Filter 210 may have a round shape, rectangular shape, or other shape.  In some embodiments, filter 210 comprises a number of pores and the pore sizes may range from 500 nanometers (nm) to 10 micrometers (um).  For example, in some embodiments, the pore sizes range from approximately 0.5 um to 10 um.  FIGS. 15a and 15b illustrate an exemplary embodiment of filter 210.” Paragraph 0083 (emphasis added).
“…As shown in FIG. 4, channels 205, 206 and 217 are formed in the second layer 411 of device 200. Paragraph 0090 (emphasis added).
 “FIG. 7 illustrates a top view of second layer 411.  As shown in FIG. 7, formed in second layer 411 are a mixing region 208, channel 209, through holes 413, 414 and 415, and closed bottom wells 416, 417, and 418…In one non-limiting embodiment, the second layer 411 of device 200 may comprise a 150 micrometer thick cyclic olefin copolymer (COC) film.  Other thicknesses and materials also may be used for this layer in additional embodiments. Paragraph 0091 (emphasis added).
  “…In some embodiments, filter 210 may be made of any combination of one or more of silicon, glass, polymers, polyester,polycarbonate, and nitrocellulose, as described above.  In one non-limiting embodiment, filter 210 is approximately 9 mm by 9 mm and has a thickness of approximately 10 .mu.m.  The filter may have other thicknesses and dimension in additional embodiments. Paragraph 0094 (emphasis added).
Thus Cao discloses a filter, such as an array of pillars [which are equivalent to microposts] in a channel of a microfluidic device, wherein the filter is made of a thermoplastic polymer (polycarbonate). 
Moreover, since Cao teaches use of thermoplastic material to retain material (i.e., filtration) in a microfluidic device, the skilled artisan would have had reasonable expectation of success in using thermoplastic material to form the pillars in the Chung microfluidic device, which is also in the micro-scale size.
Also, regarding claims 48 and 62, providing the posts such that they are disposed on an upper channel surface and a lower channel surface would have been predictable, and therefore obvious, to one of ordinary skills in the art to achieve the function of the posts disclosed by Chung in confining the scaffold. Moreover, Cao disclose that the array of pillars can be provided as a filter, including cross-flow filter, which implies that the filter, or pillars, span from one surface (e.g., lower surface) to the opposite surface (e.g., upper surface). ). Also, regarding the limitations of a first array of microposts and second array of microposts, any set (e.g. two) microposts disclosed by Chung as modified by Cao is considered the first array, and any other set (e.g., another two) microposts is considered the second array.
Also, regarding claims 1, 50-52, West, which was discussed above, does not disclose that the thermoplastic polymer substrate or sheet provides transmission in the visible range of at least 70%, 90% or 95%. However West does disclose that the cover [sheet] is transparent to visible light (para. 0095). While the exactly transmission rate is not mentioned, the skilled artisan would have recognized that the rate of transmission of visible light through a material depends on the material and the thickness of the material. Achieving a workable or optimum range in transmission of visible light would have required ordinary skills in the art, particularly given that West discloses the desirability of being transparent to 
As to claim 2, Chung discloses that portions of the first and second microchannels on opposite sides of the chamber are substantially parallel (p. 271, fig. 1).
As to claim 3, Chung discloses that the first and second microchannels have respective first and second inlets (p. 271, fig. 1f).
As to claim 4, Chung discloses that the first and second microchannels have respective first and second outlets (p. 271, fig. 1f).
As to claim 5, while Chung discloses different channels having their own outlets [i.e., channel downstream] (see figures 1 and 2), merging the first and second channels into a common channel portion having an outlet would have been obvious since it provides an alternative configuration that performs essentially the same tasks disclosed by Chung.
As to claim 7, Chung discloses that the gel matrix comprises collagen (page 270, right column, second paragraph. 
As to claim 9, Chung discloses that the chamber features a surface modification to at least one of an upper and a lower surface thereof for holding the scaffold in place (p. 270, col. 2, p. 272, fig. 2).
As to claim 11, Chung discloses that at least a portion of a surface of at least one of the first and second microchannels is patterned (p. 270, right column, first paragraph), or alternatively, the posts in the gel region are also patterns (p. 270, right column, second paragraph). 
As to claim 12, Chung discloses that the surface patterning is non-uniform, such as with the posts (p. 270, right column second paragraph; p. 272, fig. 2 and 4). 
As to claim 13, Chung discloses that the surface patterning comprises at least one of chemical or topographical patterning such as the posts (p. 272, fig. 2). 
As to claim 36, the cyclic olefin copolymer disclosed by West is inherently biodegradable.

As to claim 38, Chung discloses that the channels are treated to be more hydrophobic than the chamber to confine the filled gel within the specified region in the chamber (p. 270, col. 2, p. 271, fig. 1). 
As to claim 39, Chung discloses a chemical surface modification (p. 270, right column, disclosing collagen coating.)
As to claim 42, see West in paragraph 0044.
As to claim 43, West discloses cyclic olefin copolymer which inherently has the claimed property.
As to claim 44, West discloses using thermoplastic such as cyclic olefin copolymer to form the substrate and/or cover, in which the substrate forms channels (para. 0065).
As to claim 45, see Chung page 272, first full paragraph and figures 1 and 2 disclosing two scaffolds and respective channels and chambers [defining the claimed second thermoplastic polymer structure].
As to claim 47, West discloses that the thermoplastic substrate and cover are transparent (para. 0095), and thus they are adapted to allow imaging of cells or fluid constituents.
As to claim 49, see paragraph 0095 of West.
As to the first claim 53, see paragraph 0128 of West.
As to the 54, see paragraph 0044 of West.
As to claim 57, given that the thermoplastic substrate and cover are transparent (para. 0095), they are also adapted to allow imaging of cells or fluid constituents.
As to claim 58, Examiner notes that the gel matrix is not positively recited in claims 48 nor 57, and thus the prior meets the claim if the chamber is capable of retaining a three-dimensional gel matrix. In this case, it is (see discussion of claim 48 above regarding the gel matrix).

As to claims 60 and 63, as mentioned above regarding claims 1 and 48, Chung discloses that the surface modification comprises microposts disposed on the at least one surface of the chamber (p. 270, right column, second paragraph; p. 272, fig. 2). Moreover, Cao discloses an array of micron sized pillars in a channel of a microfluidic device to form a filter, wherein the filter is made of a thermoplastic polymer. Therefore it would have been obvious to one of ordinary skills in the art to provide the Chung microposts using a thermoplastic polymer since Cao teaches that an array of pillars can be provided using a thermoplastic polymer. However Cao teaches that the pillars are in the micron range, and is silent as to whether the pillars can be in the submicron range (or diameter).
However, West discloses the following regarding producing a microfluidic device and structures in the sub-micron range, which supports that providing the above-discussed microposts in a submicron-diameter is within a workable range.
“The term "microfluidic" as used herein describes an object, feature, device, and the like having at least one characteristic dimension in the range of from about 0.1 micrometers to about 100 micrometers and also being capable of accommodating one or more moving fluid molecules.  As an 
 “The term "microstructured" as used herein means having at least one characteristic dimension in the range of from about 0.1 micrometers to about 100 micrometers. Paragraph 0031.
“Also disclosed are methods for fabricating a bonded microfluidic structure, comprising applying, proximate to a structural feature of a thermoplastic substrate, a radiation-absorbing compound capable of converting radiation to heat, the structural feature comprising at least one characteristic dimension in the range of from about 0.5 micrometers to about 100 micrometers; contacting an opposing thermoplastic member to the absorbing compound, a region of the thermoplastic substrate proximate to the radiation-absorbing compound, or to both; and irradiating at least a portion of the radiation-absorbing compound to give rise to one or more heated portions of the thermoplastic substrate, the heated portions of the substrate being capable of adhering to at least a portion of the opposing thermoplastic member, and bonding the thermoplastic substrate and opposing thermoplastic member to give rise to a sealably bonded structure comprising one or more microfluidic elements.” Paragraph 0009 (emphasis added).
“The thermoplastic workpiece suitably shrinks by less than about 1% by volume upon cooling to below its liquidus temperature, or by less than about 0.7% by volume upon cooling to below its liquidus temperature, or even shrinks in the range of from about 0.4% by volume to about 0.7% by volume upon cooling to below its liquidus temperature.  Without being bound to any particular theory of operation, it is believed that minimized shrinking of the thermoplastic after cooling enhances the ability of the microstructured features of the present invention to retain their geometries after the workpiece cools.” Paragraph 0049.
Therefore providing the Chung microposts using thermoplastic material, as taught by Cao, in the sub-micron range falls within a workable range because West discloses that microstructures made from 
As to claims 61 and 64, given that Chung teaches cell migration into scaffolds under co-culture conditions in a microfluidic platform, it is understood that the Chung microposts (modified by Cao to be thermoplastic) remain outside of cell-migration area to prevent interference with cell migration.

(2) Response to Argument
	Appellant’s independent claim 1 recites a device comprising, among other things: a non-porous thermoplastic polymer structure defining (i) a first and second microchannels including an array of microposts, and (ii) a chamber coupling the first and second microchannels, the chamber and array of microposts being configured to retain a three-dimensional gel matrix; and a non-porous thermoplastic polymer sheet bonded to the thermoplastic polymer structure. 
	On page 8 of the appeal brief, Appellant asserts that prior art systems use polydimethylsiloxane (PDMS) to form microfluidic systems, which is hydrophobic and porous and therefore has limitations such as altered protein adsorption or activity, which may lead to an unknown and uncontrolled impact on cell function. Appellant further asserts that even if the surface is rendered hydrophilic, for example, by plasma treatment, it may not stay hydrophilic for a long time, and its properties may be highly unstable.
	Appellant states that Chung, the primary reference, suffers from the limitations of PDMS, which is natively hydrophobic and when it is subject to plasma treatment to render the PDMS hydrophilic, it is only temporary and will result in highly unstable properties, and will ultimately be rendered hydrophobic. Appellant argues on page 9 that “by describing a PDMS material undergoing the process above having an inherently hydrophobic surface and subject to a plasma treatment with highly unstable 
	Appellant states on page 9 of the appeal brief that Chung describes that “[p]osts in the gel region are also designed to help confine the scaffold material by surface tension” (Chung at 270, right column, second paragraph, emphasis added). Appellant further states that in order to confine the scaffold material, Chung relies upon the properties of PDMS, including a balance of surface energies and surface tensions, in order to confine the scaffold material.
	Appellant states on page 10 of the appeal brief that the Office Action relies upon West to describe “thermoplastic materials for forming the substrate and cover of a microfluidic device having posts” and Cao to describe “that posts can be formed from thermoplastic polymer for retaining material”. Appellant argues that the modification as suggested by the Office Action would drastically alter the balance of surface energies and surface tensions that Chung relies upon in order to confine the scaffold material. Appellant argues that without the ability to confine the scaffold material, Chung is unsatisfactory to achieve “a system that replicates a realistic 3D environment in combination with gradient and flow control to study cell migration and capillary morphogenesis” and would disrupt the principle of operation of Chung, which relies upon surface tension properties of PDMS to confine scaffold material. As such, Appellant argues that the rejections of claim 1 and 48 is improper.
	In response, Examiner would like to first note that claims 1 and 48 appear to be broad. For example, thermoplastic polymer encompasses many types of polymers. Also the claims do not recite the gel matrix as part of the device. Even claim 7, which recites particular types of gel matrix, does not actually recite the gel matrix as part of the device. Rather, the claims recite in the independent claims 1 and 48 that the microposts are “configured to retain a three-dimensional gel matrix”, which is interpreted to mean capable of retaining a three-dimensional gel matrix. 

With respect to Appellant’s specific arguments above, Examiner notes that Appellant has not specified why the use of thermoplastic polymer would alter the surface tension such that it would render Chung unsatisfactory to achieve the principle operation of Chung. To the contrary, Examiner finds that this is not correct since substituting thermoplastic polymer for PDMS to form the channels and posts to confine the gel scaffold in the Chung reference (page 270, first paragraph) (which Examiner notes is a reference co-authored by one of the inventors in the present application) appears to result in the same invention as presently claimed (i.e., a microfluidic device comprising non-porous thermoplastic polymer structure defining microchannels and an array of microposts which are configured to retain a three-dimensional gel matrix, see Appellant’s independent claims 1 and 48). Given that the modification of Chung by substituting thermoplastic for PDMS would result in the same invention as presently claimed, it appears that the modified Chung invention would have the same properties, i.e., surface tension and physical barrier of the posts, and therefore would have the same capability as recited by Appellant, i.e., the capability of retaining a gel.
In short, there is no reason to believe that substituting thermoplastic polymer for PDMS would disrupt the principle of operation of Chung which relies upon surface tension properties of PDMS to confine [gel] scaffold material. To the contrary, substituting thermoplastic polymer for PDMS appears to 
Also, Appellant asserts on page 11 of the brief that West teaches surface modifications and a filter capable of filtering molecules from a liquid sample. Appellant further asserts on pages 11-12, that “retaining a 3D gel matrix, as recited in claims 1 and 48, is an exercise not only of limiting passage of a material or article by size, but also a balance of surface energies and surface tension. Practically speaking, a gel is comparable to water in terms of particle size and viscosity. The 3D gel matrix is retained by the aforementioned balance of surface energies and surface tensions, not by a filter in which particles are filtered based solely upon size. Thus, the filter configuration of West, in which one of ordinary skill in the art would rely upon particle size and not surface energy or surface tension to filter, teaches away from the recited retaining a 3D gel matrix and would further disrupt the fluid flow achieved by the present invention.”
Examiner however finds that the teachings of West of relying on particle size do not teach away from retaining a 3D gel matrix. To the contrary, West teaches using posts, which is also used by the primary reference Chung to retain a 3D gel matrix, as well as the presently claimed invention (“microposts”). Moreover, there is no reason to believe that using posts would not achieve retaining a 3D gel matrix or would disrupt fluid flow especially since optimization would have been within the skills of one of ordinary skills in the art as may be desirable to retain the material intended to be retained by the posts and to permit other materials to pass through.
On page 13 of the brief, Appellant states that the Office Action alleges that Cao discloses an array of micron sized pillars in a channel of a microfluidic device to form a filter, wherein the filter is made of a thermoplastic polymer, and that it would have been obvious to form the Chung posts using a thermoplastic polymer since Cao teaches that an array of pillars having a thickness in the micron scale (equivalent to microposts) can be provided using a thermoplastic polymer. 

Appellant asserts the following. The array of pillars described in Cao appears to be a linear array and is designed to filter particles such as nuclei. Filtration of particles only requires a post spacing that is smaller than the particle which is to be filtered from the fluid. In contrast, retaining a gel requires a spacing, post dimension, and post material chosen to retain a gel. Since a gel is not a particle and is instead an aqueous material, its retention is dependent on surface energy, material composition, and geometry of its retaining structures, e.g., the posts. The array of the present application is one with a much larger spacing that Cao, as the gel rheology requires a more open and large scale geometry. It would be difficult, or even impossible, for one of ordinary skill in the art to construct a device with a reasonable channel height that had a narrow post spacing suitable for trapping particles or cells, as this is an impractical geometry and Cao does not teach how to reduce such construction to practice.
Appellant further argues that the posts of the present application not only retain the gel, but allow migration or other forms of passage of cells and other particles through the post spaces. This is in direct contrast to the teachings of Cao, since Cao teaches filtration of particles rather than passage of those particles. The proposed modification, which would include substituting the linear array of Cao into the structure of Chung, would not achieve predictable results nor have a reasonable expectation of success. 
Examiner does not find this argument persuasive since discovering a workable range in parameters or optimization of parameters (e.g., post size, dimension, geometry, or spacing) is within the skills of one of ordinary skills in the art to retain the material desired to be retained and to permit passage of materials that are intended to be allowed to pass. Thus, changing the post size, dimension, geometry, or spacing of the Cao reference would have been within the skills of the ordinary artisan. Moreover, while Cao does not teach retaining a gel using the posts, Chung teaches retaining a gel using 
Appellant further argues on page 14 of the brief that figure 18 of Cao has an additional confusing mislabeled element 182 and figure 18 occurs out of order, and that these inaccuracies and incorrect ordering further contribute to confusion regarding this reference such that one of ordinary skill in the art could not reliably incorporate its teachings to Chung to arrive at the claimed invention. 
Appellant also states on page 14 of the brief that the Office action on page 28 cites paragraph 0094 of Cao, pointing to the filter 210. Appellant asserts that filter 210 of Cao is clearly a sheet of filter material, which is drastically different from a post array, and that there is no teaching, suggestion, motivation, or rationale to apply the teachings of a filter to the post array. 
Examiner does not find these arguments persuasive. Examiner notes that paragraph 0083 discloses “filter 210 (e.g., a permeable membrane or other filter) disposed in chip 201 via a microfluidic channel 209 formed in chip 201.  In some embodiments, filter 210 is made of any combination of one or more of the following: silicon, glass, polymers, polyester, polycarbonate, and nitrocellulose.” Thus it does not appear that filter 210 must be a membrane filter (or sheet of filter material), but rather Cao teaches that filter 210 may be in the form of “other filter”. As stated in pages 26-27 of the Office action, other embodiments of a filter is an array of pillars (para. 0027 and 0030 of Cao). Cao also teaches that 
Appellant further asserts the following. On page 14 of the brief, Appellant argues that Cao teaches away from the feature “configured to retain a three dimensional gel matrix”. The Office action cites that in paragraph 0027 of Cao, the filter is an array of pillars that forms a size exclusion barrier.  Appellant asserts that this teaches away from posts to be used to retain a gel (e.g., an aqueous material), one that is primarily composed of water. A size exclusion barrier as taught by Cao is designed to allow passage of aqueous solution and retain only particles (nuclei, cells, etc.) The posts of the present application are designed to retain the aqueous solution/gel and allow passage of particles (live cells) between them, which is the exact opposite of Cao’s teachings.
In response, Examiner re-asserts the above that discovering a workable range or optimization (e.g., of post size and spacing) is within the skills of one of ordinary skills in the art to retain the material desired to be retained and to permit passage of materials that are intended to be allowed to pass. Thus, changing the post size or spacing of the Cao reference would have been within the skills of the ordinary artisan. Moreover, while Cao does not teach retaining a gel using the posts, Chung teaches retaining a gel using posts. Substituting the materials from PDMS to a thermoplastic in the Chung reference does not appear to require a change in parameters; and in any case, discovering a workable range or optimal range in post size, dimension, or spacing, if needed, to achieve the purpose of retaining the desired material and permitting certain material to flow through is a modification of parameters of a known element for a known purpose. Thus discovering such workable or optimal range would have been within the skills of the ordinary artisan. 
Appellant on page 15 of the brief states the following. Cao describes that the “filters” are taught to be either a membrane and/or an array of pillars. Once again, Cao teaches size exclusion and thus teaches away from retaining “a three-dimensional gel matrix”. Further figure 18 (referenced by 
Examiner does not find this to be correct however. Examiner notes that the filters (1810 and 1812) are specifically disclosed as membranes or pillars (para. 0110 of Cao). Figure 18, as an illustration of the device including filters 1810 and 1812, appears to show the filter as pillars [i.e., the elongated elements are pillars that are used as filters]. Moreover, it is disclosed that buffer/sample flows from 1804 to 1806, and another buffer cross flows from 1832 to 1834 (para. 0109 of Cao). Nuclei is prevented from passing through the filter [nuclei is prevent from passing through the openings between the pillars shown in figure 18] while smaller components of the sample passes through the filter. Therefore, Examiner does not find that the fluid flow is into and out of the plane of the drawing. In any case, it is predictable by one of ordinary skills in the art that the posts (of thermoplastic instead of PDMS) in the modified Chung invention can be provided in the same orientation disclosed by Chung for the same purpose of retaining a desired material, such as a gel.
With respect to claim 38 and Appellant’s arguments on pages 15-16 regarding the entire PDMS device of Chung being rendered hydrophobic, it appears that Appellant is correct on this point. However, the claim is broad enough that it reads on the modified Chung invention. The Chung reference discloses a collagen gel on one part of the device (equivalent to Appellant’s chamber), which appears to be more hydrophilic than PDMS of Chung, or thermoplastic in the modified Chung device. Since the on the surface of the chamber, it is modifying the surface of the chamber, which thus meets Appellant’s limitations in claim 38 which recites “a surface of the chamber is more hydrophilic than a surface of the first and second microchannel”. 
	Appellant also argues on page 17 of the brief that the rejection of claims 1 and 48 on the ground of nonstatutory double patenting is improper, as claims 1 and 48 are neither anticipated by, nor are rendered obvious over claims 1 and 12 of US 9,121,847 in view of Chung, West and Cao, for at least the reasons set for the above with respect to 35 U.S.C. 103. Examiner however finds the arguments above unpersuasive for the reasons mentioned above, and therefore the grounds for rejection of all the claims are hereby maintained by Examiner.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANN Y LAM/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        
Conferees:
/BAO THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641  

/BENNETT CELSA/
Primary Examiner, TC1600                                                                                                                                                                                                       


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.